Citation Nr: 1815754	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-35 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for right ring finger numbness.

2.  Entitlement to service connection for right little finger condition claimed as a cracked joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to March 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  Jurisdiction currently lies with the RO in Manila, the Republic of the Philippines.

In July 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for right ring finger numbness and a right little finger condition, claimed as a cracked joint.  

At the July 2017 Board hearing, the Veteran testified that he incurred a right ring finger contusion and cracked his right little finger joint when an ammunition shell dropped on them during service.  See Hearing Transcript 3, 7.  He asserts that he has had right ring finger numbness since service.  Id., 11.  

The Veteran's service treatment records are negative for an acute injury to his right hand fingers or any related complaints or treatment.  There are, however, treatment records dated in 1972 that show the Veteran was treated for a laceration injury to his third finger on the left hand from dropping a 5-inch ammunition shell.  The separation physical examination is negative for any right hand or finger conditions. 

VA treatment records since 2011 show complaints of right finger pain and numbness and the Veteran's report of an injury in service.  Of note, are clinical impressions from an April 2012 X-ray report showing a deformity of the right fifth proximal interphalangeal joint (PIP) joint consistent with old fractures and posttraumatic degenerative change.  There was no evidence of a recent fracture or subluxation.  The VA treatment records also reflect that the Veteran's past surgical history included right fourth and fifth trigger finger release procedures in 2009 and 2010.  Records from these procedures are not currently in the claims file for review.

The Veteran has not been afforded a VA examination to determine whether his current right ring and little finger conditions are related to service.  While the Board is cognizant of the fact that the service treatment records do not show anyacute injuries to the right hand fingers, the Veteran's general assertion of an incident involving an ammunition shell is credible.  For this reason, the Board will seek an opinion as to whether the Veteran's current conditions and post-service clinical findings are consistent with the nature of the reported injury.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify and complete the necessary authorization for any private doctors who have treated his right ring and right little finger conditions since service, to include those clinicians/facilities that performed his trigger finger release surgical procedures.  Upon receipt of any necessary authorization, take appropriate action to contact the identified providers and request complete records.

2.  Schedule the Veteran for a VA examination.  The claims folder and a copy of this Remand must be made available and reviewed by the appropriate examiner.  All appropriate testing should be conducted.  After review of the claims folder, the Remand, and any additional medical evidence obtained in conjunction with the Remand, the examiner should address the following:

a) The examiner is to identify all disabilities related to the right ring finger and right little finger found present on examination.  

b) For each disability present on examination (and to include the prior findings of status post trigger right ring and right little fingers and the X-ray finding of a deformity at the fifth PIP joint consistent with old fractures and posttraumatic degenerative change) the examiner is to state whether it is at least as likely as not (a 50 percent or greater probability) that such conditions were incurred in, or are otherwise related to active service?

[The examiner is essentially asked to opine whether the Veteran's current right ring and right little finger conditions are consistent with: the reported nature of the injury (dropping an ammunition shell); the clinical findings and/or course of treatment (or absence thereof) that were shown in service; the Veteran's subjective symptoms since service; and the post-service clinical findings.]

The examiner must provide a fully-explained rationale for the opinion provided.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she must explain why an opinion cannot be rendered.

3.  Upon completion of the above requested development, and after undertaking any other development deemed appropriate, readjudicate the appeal.  If either of the benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




